IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TRANSPORT UNLIMITED INC.,                  : No. 131 WAL 2018
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
ARDMORE POWER LOGISTICS, LLC,              :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 21st day of August, 2018, the Petition for Allowance of Appeal is

DENIED.